Appeal from a judgment of the Supreme Court in favor of plaintiff, entered February 18, 1960, in New York County, upon a verdict rendered at a Trial Term.
Memorandum by the Court. Judgment reversed, on the law and o. ■. the facts, verdict vacated and complaint dismissed, with costs to defendant-appe-lant. The undisputed proof with respect to the stairway showed no defect and no “peculiar” danger of which defendant church was obligated to give warning. Consequently, there was no evidence to bring this ease within any of the recognized exceptions to the general rule that the owner of a building is under no duty, in the absence of statute, to illuminate an exterior stairway (see McCabe v. Mackay, 253 N. Y. 440; Flanagan v. Rosoff, 260 App. Div. 776). Even though the church had previously provided lighting for the stairs, plaintiff could not claim reliance thereon because she knew before she left the church that the lights were off. The rule which states that an owner has no duty to illuminate exterior ways for the benefit of invitees, or of others, embodies within it the proviso: “ in the absence of defective conditions, or conditions of peculiar danger ” (McCabe v. Mackay, supra, p. 442). Hence, it does not advance the analysis to emphasize that the rule has exceptions. In Grant v. United States (271 F. 2d 651), the rule was precisely thus expressed, the court holding it could not say that unlit stairs descending to an entrance below ground level did not create a “peculiar hazard, defect or danger”. This is a far cry, indeed, from permitting a jury to find that stairs, of a gray color, in good condition, leading from a church vestibule to the sidewalk, if unlit, constituted a “ peculiar hazard, defect or danger ”, or that they presented a “ defective condition” or one of “ peculiar danger ”. On the contrary, such stairs are most common with respect to churches other than those whose vestibules are at street level.. Green v. Church of Immaculate Conception (248 App. Div. 757) is quite beside the issue. That case involved an interior vestibule containing a sequence of stairs and a landing. It was on this interior stairway that Miss Green fell and injured herself while sidling over to grasp the available handrail. The rule which applies to exterior stairways and common ways has no application to such a situation, either by its terms or as a matter of policy.' Of course, the circumstance that defendant church chose to light the stairway must, as a matter of policy, be deemed immaterial. For otherwise one would penalize with extraordinary liability, that is, liability beyond that imposed by the rule laid down in the cases (McCabe v. Mackay, supra-, see, e.g., 25 A. L. R. 2d 496, Annotations; Injury to Tenant — Lighting, especially pp. 500-517), an owner who voluntarily does more than is required by the decisional standard of reasonable care. So, *998too, plaintiff’s argument that she relied on previous lighting must fail. When she came to church she noted that the lights were not on, and she noted the same when she left the church, but, nevertheless, did not even use the available handrail to assist her in traversing the stairs to the street. As between her and the church the law says the church was not careless merely because it failed this once to use extraordinary care while she, on the other hand, could have been found by a jury to be careless in not using the handrail when she knew the lights were off.